DETAILED ACTION
Claims 1-18 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over HUDSON (U.S. Patent Application Publication 2016/0343580).
With regards to claim 1, Hudson discloses a method for a semiconductor device comprising: performing first etching for forming a recess in the layer to be processed (303) using a reactive ion etching method; performing a first treatment to the recess after the performing the first etching to form a protection layer and performing a second etching of the etching a bottom surface of the recess using a reactive ion etching method after performing the first treatment (Paragraphs [0038]-[0051], [0054 ]-[0059] discloses performing a cycle of partially etching layer 303,a deposition process s of deposition a coating on the sidewalls; performing a second etching process to deepen the feature 302 wherein the etching is performed by reactive ion etching).
Hudson does not explicitly disclose performing a first treatment of supplying a silylation agent. 
However, Hudson discloses performing a deposition process for primary depositing a protective layer on the sidewalls of the etch feature (paragraph [0076] wherein the protective layer may be made of various composition including silicon, silicon containing reactant including aminosilanes (Paragraph [0084]) rendering obvious performing a first treatment of supplying a silylation agent to the recess after the performing the first etching. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Hudson to include the silylation agent as rendered obvious by the embodiment of Hudson because the reference of Hudson teaches such agent produces a protection layer which extends deep into the feature to aid in the etching of high aspect ratio structures (paragraph [0076]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired protection layer using the silylation agent as rendered obvious by Hudson. MPEP 2143D
With regards to claim 2, Hudson renders obvious wherein the layer of be processed contains silicon or metal (Paragraph [0053]).
With regards to claims 3-4, Hudson renders obvious wherein the layer to be processed includes a structure in which a first film and a second film different form the first film is alternately stacked and wherein the first film is a silicon oxide film and the second film is a silicon nitride film (Paragraph [0053]).
With regards to claim 5, Hudson renders obvious wherein a gas containing carbon and fluorine is used in the first etching (Paragraph [0057]).
With regards to claim 6, Hudson renders obvious wherein a gas containing oxygen is used in the first etching (Paragraph [0057]).
With regards to claim 7, Hudson renders obvious wherein the silylation agent contains carbon and hydrogen (Paragraph [0058]).
With regards to claim 8, Hudson renders obvious wherein the silylation agent contains a methyl group, an amino group or a methoxy group (Paragraph [0084]).
With regards to claim 9, Hudson renders obvious wherein the method further comprises forming a mask layer (306) having a pattern on the layer to be process (303) before performing the first etching, wherein the recess (302) is formed using the mask as a mask in the performing the first etching (Paragraph [0038]).
With regards to claim 10, Hudson renders obvious the method further comprising performing a second treatment of supplying a silylation agent to the recess after the performing the second etching; and performing third etching of etching a bottom surface of the recess using a reactive ion etching method after the performing the second treatment (Paragraphs [0050], [0054]-[0059] discloses performing a deposition of a second protection layer after the second etching and performing a subsequent etching wherein the cycle of etching and deposition can be continued until the depth of the desired feature is reached; the etching for all the etching steps is a reactive ion etching step).
With regards to claim 11, Hudson  renders obvious wherein a treatment time of the first treatment and a treatment time of the second treatment are different (Paragraph [0050]-[0052],[ [0076] discloses wherein between cycles the distanced etch and deposition of the thickness of the protective layer may be uniform or non-uniform wherein the treatment time correlates to the depth to be covered and thickness of the protection layer rendering obvious wherein the treatment times may be the same or different).
With regards to claim 12, Hudson renders obvious  wherein the silylation agent contains at least one chemical selected from the group consisting of trimethylsilyldimethylamine, bistertiarybutylaminosilane, bis(dimethylamino)dimethylsilane, phenyldimethylsilyldimethylamine, trimethylmethoxysilane, dimethylmethoxysilane, methyltrimethoxysilane, and methoxydimethylphenylsilane (Paragraph [0084] discloses bistertiarybutylaminosilane for example).
With regards to claim 13, Hudson discloses wherein in the first etching, a power may be supplied to the lower electrode 406 wherein the power maybe amounts such as 100W to 5000 W (Paragraphs [0106]-[0107, [0119]) which renders obvious wherein in the first etching, power of equal to or more than 500 W is applied to a holder on which the layer to be processed is mounted. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 14, Hudson renders obvious supplying water to the recess after the performing the first etching before the performing the first treatment (Paragraph [0064]).
With regards to claim 15, Hudson renders obvious supplying oxygen to the recess after the performing the first etching before the performing the first treatment (Paragraph [0067]).
With regards to claim 16, Hudson renders obvious wherein the silylation agent is supplied as a liquid (Paragraph [0097], [0121]).
With regards to claim 17, Hudson renders obvious wherein the silylation agent is supplied as a gas (Paragraph [0084]).
With regards to claim 18, Hudson renders obvious wherein the first etching, the first treatment, and the second etching are performed in an identical chamber (Paragraphs [0051], [0079]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713